UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                   _______________________

                                         No. 96-20422
                                   _______________________


           TEXAS MANUFACTURED HOUSING ASSOCIATION, INC., ET AL.,

                                                             Plaintiffs,

               TEXAS MANUFACTURED HOUSING ASSOCIATION, INC.,

                                                     Plaintiff-Appellant,

                                              versus

                      CITY OF LA PORTE, and ZONING BOARD OF
                       ADJUSTMENT OF THE CITY OF LA PORTE,

                                                       DefendantsAppellees.


_________________________________________________________________

                     Appeals from the United States District Court
                          for the Southern District of Texas
                                   Houston Division
                                   (H-94-CV-1066)
_________________________________________________________________
                                    April 10, 1997

Before JONES, STEWART, and DENNIS, Circuit Judges

PER CURIAM:*

               The Texas Manufactured Housing Association, Inc., (“TMHA”) and Jan Stevenson


       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
brought this suit against the City of La Porte and the Zoning Board of Adjustment of the City of La

Porte (collectively, “La Porte”) to challenge La Porte’s denial of Mrs. Stevenson’s request to place

a manufactured home on her lot in an R-1 residential district. La Porte denied the request pursuant

to its Ordinance 1501, which specifically excludes manufactured housing from R-1 residential

districts. Mrs. Stevenson eventually settled her claim with La Porte, and the district court granted

summary judgment for La Porte on all of TMHA’s numerous challenges to Ordinance 1501. On

appeal, TMHA only challenges the denial of its commerce clause, federal and state preemption, and

equal protection claims.

               Having carefully considered the oral arguments, briefs, the opinions of the district

court, and the record, we conclude that the recent panel decision in Texas Manufactured Housing

Ass’n, Inc. v. Nederland, 101 F.3d 1095 (5th Cir. 1996), essentially forecloses TMHA’s arguments.

In particular, we have reviewed the affidavits and exhibits** relied upon by TMHA at oral argument

to distinguish Nederland, and conclude that there is no distinction sufficient to raise a genuine issue



       **
           Including, but not limited to, the letters of Mark S. Lewis, Chief Building Official of La
Porte, to Mrs. Stevenson dated October 6, 1993 and October 14, 1993, and the affidavit of Will
Ehrle, President and General Counsel of TMHA.
                 We have also reviewed the decision in Colorado Manufactured Housing Association
v. Board of County Commissioners of the County of Pueblo, Colorado, 946 F. Supp. 1539 (1996),
submitted by TMHA pursuant to Rule 28(j) of the Federal Rules of Appellate Procedure. As to its
treatment of the preemption issue, we do not find that opinion to be contrary to our decision, since
the court only found preempted local ordinances which permitted manufactured housing only if it met
local building or safety codes that were stricter than the federal requirements. Id. at 1551-1552. The
court did not find preempted those zoning ordinances which completely barred manufactured housing
from residential zones. Id.
                 As to the Colorado court’s treatment of the commerce clause issue, there is
insufficient discussion of the facts found to bar summary judgment for the decision to have persuasive
effect on our decision. Id. at 1555.

                                                  2
of material fact on its commerce clause, preemption, or equal protection claims. Accordingly, we

AFFIRM the decision of the district court.




                                               3